Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
United States Patent Application Publication 2015/373618 discloses a base station (BS) in a wireless communication network, the BS comprising: a transceiver configured to receive a neighbor discovery signal block (NDSB) from a neighbor BS in the wireless communication network and a processor operably connected to the transceiver, the processor configured to generate measurement information based on the NDSB.  Generate at least one path metric for the neighbor BS based on the generated measurement information.  Determine whether the neighbor BS is an interferer neighbor BS based on comparison of the at least one path metric to a 
United States Patent Application Publication 2007/0116099 teaches the use of a wireless device 120 receives a desired transmission from serving base station 110a via line-of-sight and reflected paths and also receives interfering transmissions from neighbor base stations 110b and 110c via line-of-sight and reflected paths.  The weight for each signal path may be derived based on the channel gain, received signal strength, received signal quality, or some other metric for that signal path.
The prior art of record does not disclose or make obvious the claimed the neighbor BS is a candidate parent BS based on comparison of the at least one path metric to a second threshold.  In combination with a base station (BS) in a wireless communication network, the BS comprising: a transceiver configured to receive a neighbor discovery signal block (NDSB) from a neighbor BS in the wireless communication network and a processor operably connected to the transceiver, the processor configured to generate measurement information based on the NDSB.  Generate at least .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645